DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed 12/21/2020 is acknowledged.
Claims 1,3, and 5 are amended.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1,3, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 20100067496) in view of Ahn (US 20090197630).
Re claim 1:
Choi discloses a long term evolution (LTE) base station comprising: a transceiver; and a processor (Fig.12 and Fig.13), 
wherein the transceiver and the processor are configured to send, to a wireless transmit/receive unit (WTRU), (Fig.5 ref. 516 and ref. 520  Para.[0073]  in step 1, a first TPC command message 706 is transmitted from the eNodeB 106 to the UE 110, and the UE 110 uses the information included in the first TPC command message 706 for a first PUSCH transmission 708) and step 3 (denoted with reference number 718) (in step 3, a second TPC command message 708 is transmitted from the eNodeB 106 to the UE 110, and the UE 110 uses the information included in the second TPC command message 710 for a second PUSCH transmission 712), 
wherein the first set of subframes corresponds to a first set of subframe numbers and the second set of subframes corresponds to a second of subframe numbers (Para.[0073]  in step 1, a first TPC command message 706 is transmitted from the eNodeB 106 to the UE 110, and the UE 110 uses the information included in the first TPC command message 706 for a first PUSCH transmission 708) and step 3 (denoted with reference number 718) (in step 3, a second TPC command message 708 is transmitted from the eNodeB 106 to the UE 110, and the UE 110 uses the information included in the second TPC command message 710 for a second PUSCH transmission 712 – where the TPC command corresponds to the subframe numbers for which it is valid), and
wherein the transceiver and the processor are further configured to receive a subframe, from the WTRU, having a power based at least in part on a corresponding one of the set of first power control parameters and the set of second power control parameters (Fig.7 ref. PUSCH).
As shown above, Choi discloses multiple TPC commands for multiple PUSCH transmission.  Choi does not explicitly disclose that each TPC command is for a set of subframes.
It would have been obvious to one of ordinary skill in the art at the time of the invention that subframes have subframe numbers in order to allow resource allocation and to define 
Choi does not explicitly disclose a radio resource control (RRC) reconfiguration message.
Ahn discloses a radio resource control (RRC) reconfiguration message (Para.[0110]  The BS can report the information regarding the TPC-ID to the UE by using the RRC message when an RRC connection is set up or reconfigured and Para.[0098]  The BS can transmit the information regarding the TPC-ID by using at least one of a MAC message, an RRC message, and a control message on a PDCCH. The information regarding the TPC-ID may be a TPC-ID itself and/or information related to the TPC-ID. The information related to the TPC-ID includes the TPC-ID itself and/or a TPC index indicating a TPC command of a corresponding UE among a plurality of TPC commands included in DCI).
Choi and Ahn are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include a RRC reconfiguration message as taught by Ahn in order to use a well-known control messaging format and to control power of an uplink channel (Ahn Para.[0012]).
Re claim 3:
	Claim 3 is rejected on the same grounds of rejection set forth in claim 1, from the perspective of the WTRU.

Re claim 5:
	Claim 5 is rejected on the same grounds of rejection set forth in claim 1.

Claims 2,4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in  view of Lindoff (US 20090257533).
Re claim 2:
As discussed above, Choi meets all limitations of the parent claims.
Choi does not explicitly disclose transmit a signal including radio resource control information configuring component carriers for both the base station and an other base station.
Lindoff discloses transmit a signal including radio resource control information configuring component carriers for both the base station and an other base station (Para.[0018]  The receiver obtains information about carrier frequencies for respective component carriers, such as by monitoring a control channel on an anchor, or master, component carrier. The receiver also obtains information regarding whether data scheduled for the receiver is included in only one component carrier signal, or in a plurality of component carrier signals and Para.[0013]  Distributed Antenna System (DAS) /Coordinated Multipoint Transmission ( CoMP), where the signals on the different component carriers are transmitted from different base station antennas that are physically significantly separated from each other).
It would have been obvious to one of ordinary skill in the art at the time of the invention that when CoMP is being used, information configuring component carriers for both base stations would be included in the control information.
Choi and Lindoff are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi to include control information configuring component carriers for both base (Lindoff Para.[0004]).
Re claim 4:
	Claim 4 is rejected on the same grounds of rejection set forth in claim 2, from the perspective of the WTRU.
Re claim 6:
	Claim 4 is rejected on the same grounds of rejection set forth in claim 2.

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Choi does not disclose “wherein the first set of subframes corresponds to a first set of subframe numbers and the second set of subframes corresponds to a second set of subframe numbers” because the teaching of Choi that the TPC would be applicable for PUSCH transmissions in all subframes until a new TPC is received is contrary to the claim limitation.
The Examiner respectfully disagrees.  Choi reads on the limitation as claimed.  Choi discloses wherein the first set of subframes corresponds to a first set of subframe numbers and the second set of subframes corresponds to a second of subframe numbers (Para.[0073]  in step 1, a first TPC command message 706 is transmitted from the eNodeB 106 to the UE 110, and the ).  It would have been obvious to one of ordinary skill in the art at the time of the invention that subframes have subframe numbers in order to allow resource allocation and to define transmission parameters and that the TPC is for PUSCH and the PUSCH transmission occur at different times and therefore at different subframes.  When the TPC does not change, the previous TPC is valid for multiple subframes (as explicitly shown in Figure 7 ref. 730) and the subframe numbers corresponding to those subframe.  It would have been obvious to one of ordinary skill that multiple TPC commands may occur with different values for different sets of PUSCH subframes.
As shown above and as stated in Applicant’s argument, a TPC command in Choi corresponds to all subframes until a new TPC is received.  A first TPC command thus corresponds to a first set of subframes.  Subframes have corresponding subframe numbers in order to allow resource allocation and to define transmission parameters.  Therefore, a set of subframes corresponds to a set of subframe numbers.  For example, if a TPC command is valid for a first set of five subframes, the TPC command is valid for the corresponding subframe numbers that those five subframes have).  The claim does not limit the indication of the sets of subframes to include subframe numbers, nor does the claim disclose transmission of information that includes the subframe number.  Given the broadest reasonable interpretation, subframes having subframe numbers reads on the limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471